Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2019/0104425 A1) in view of Keller et al. (U.S. 2016/0165518 A1).


1. Kim teaches a method for IP Multimedia Core Network Subsystem (IMS) Packet Data Network (PDN) recovery, the method comprising: determining whether a user equipment fails to initiate a PDN connectivity request with an IMS Internet Access Point Name (APN) [par 0008, 0043, a method for managing a packet data network (PDN) connection of a node in a wireless communication system of the present disclosure comprises: detecting, by a node, a terminal in which a failure occurs in a PDN connection; and transmitting a detach request message to the terminal in which the failure occurs. the PDN connection failure may include a case where the PDN connection for a service requested to the terminal is not generated or the PDN connection is released after the PDN connection is established and the service requested to the terminal may not be provided]; determining whether an IMS PDN connection between the user equipment and a system is lost [par 0042,0043, the MME may monitor the PDN connection between the terminal and the packet data network (PDN) to detect a terminal in which the failure occurs in the PDN connection. The MME may confirm whether the PDN connection to the terminal is normally generated and whether the generated PDN connection is maintained. The PDN connection failure may include a case where the PDN connection for a service requested to the terminal is not generated or the PDN connection is released after the PDN connection is established and the service requested to the terminal may not be provided]; and in response to a determination that the user equipment fails to initiate the PDN connectivity request with the IMS APN or a determination that the IMS PDN connection between the user equipment and the system is lost [par 0053, 0054, when the MME does not receive the PDN connection request message for the service requested to the terminal until the timer expires, the MME may determine the terminal as a management target terminal. First, the MME may distinguish the service by an access point name (APN). Examples of the APN include internet APN, ims APN, emergency APN, tot APN, and the like], performing the steps of [-] receiving, from the user equipment, at the system, one of an attach request with default APN and a PDN disconnect request with IP Multimedia Core Network Subsystem Packet Data Network (IMS) (APN) [par 0054, 0061, 0066, First, the MME may distinguish the service by an access point name (APN). Examples of the APN include internet APN, ims APN. In step S310, when the terminal transmits the attach request to the MME, the PDN connection between the terminal and the PDN may be generated under the control of the MME. In addition, when the MME receives a PDN Disconnect Request message of the PDN connection for the service requested to the terminal in step S410]; [-] initiating a timer by the system, for a finite period of time, wherein said timer is initiated upon said receiving of one of an attach request with default Internet Access Point Name (APN) and a PDN disconnect request with IMS APN [par 0061, 0066, In addition, in step S320, when the MME receives the attach request message from the terminal, the MME may start the timer. The timer maybe a locally configured timer in the MME. In addition, when the MME receives a PDN Disconnect Request message of the PDN connection for the service requested to the terminal in step S410, the MME may start the timer]; |-| detecting, upon expiry of said timer, by the system, the absence of a PDN connectivity request with IMS APN from the user equipment [par 0063, the MME may determine whether the failure occurs in the PDN connection until the timer expires based on whether the MME receives the PDN connection request message for the service requested to the corresponding terminal, the MME does not receive the PDN connection request message for the service requested to the terminal until the timer expires, the MME may determine the terminal as the management target terminal]; [-] transmitting by the system, a detach request with reattach required, to the user equipment based on the checking in an event of absence of an IMS bearer between the user equipment and the system [par 0132,  0152, when the measure of the third embodiment is taken and incoming VoLTE is generated to the terminal, since the application server does not delete the register of the terminal, the P-GW may receive incoming data. In addition, the P-GW may receive information on the terminal in which the failure occurs in the IMS PDN connection, which is called “NEED RECOVERY” from the MME. the P-GW may receive a message for generating the dedicated bearer from the PCRF. The controller 1120 of the terminal may perform the detach procedure according to the detach request message received from the MME. According to an embodiment of the present disclosure, as a detach type of the detach request message is set to Reattach Required, the terminal attempts to attach to the MME again and requests the corresponding PDN connection generation]; [-] receiving at the system, a detach accept from the user equipment, in response to said detach request [par 0089, the MME may transmit the detach request message to the terminal. When the terminal receives the detach request message, the terminal may perform the detach procedure. Then, as a detach type of the detach request message is set to reattach required, the terminal attempts to attach to the MME again and requests the corresponding PDN connection generation. Through the PDN connection management process according to an embodiment of the present disclosure, the MME may induce or trigger the terminal in which the failure occurs in the PDN connection to autonomously recover the PDN connection]; and [-] recovering, by the system, the IMS PDN connection by receiving an initial attach and a PDN connectivity request with IMS PDN from the user equipment [par 0141, 0145, 0146, the MME may transmit PDN connection failure occurrence information to the terminal used only for the emergency without management of the retry count. The service may be provided to emergency terminals by the method by recovering the PDN connection in a similar method as the third embodiment even when there is no corresponding PDN. When the terminal transmits the attach request to the MME, the PDN connection between the terminal and the PDN maybe generated under the control of the MME].
 	Kim fail to show checking whether voice services are provided over a W-Fi network and IMS APN is present in the Wi-Fi network
 	In an analogous art Keller show checking whether voice services are provided over a W-Fi network and IMS APN is present in the Wi-Fi network [par 0047, 0052, The support indication 203 may for example indicate whether IMS voice communication is supported for the UE 300 when using the WLAN access for connecting to the IMS. This indication may be provided in a homogeneous manner, i.e., with respect to all WLAN accesses 136 controlled by the TWAG 123. For this purpose, the time of attach for the IMS APN may be compared to each other, and the access type with the most recent recorded time selected]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Keller because this provides techniques which allow for efficiently controlling communication of a UE in a mobile network.


3. Kim and Keller disclose the method as claimed in claim 1, wherein transmitting by the system, the detach request with re-attach required, to the user equipment in an event of absence of an IMS bearer between the user equipment and the system, further comprises: [-] maintaining by the system, a retry count value and a predefined retry count threshold [par 0108, the MME may compare the retry count of trying the reattach by the corresponding terminal and a configuration value of the MME. As a result of the comparison, when the retry count of trying the reattach by the terminal is equal to or less than the configuration value of the MME]; [-] incrementing the retry count value upon transmitting the detach request with reattach required, until the retry count value is less than said predefined retry count threshold [par 0109, the MME may increase the retry count of trying the reattach by the corresponding terminal by 1. In step S8A-60, the MME may set the detach type as reattach required and transmit the detach request message to the corresponding terminal]


4. Kim and Keller creates the method as claimed in claim 1 wherein the timer is one of a predefined timer and a configurable timer [par 0061, in addition, in step S320, when the MME receives the attach request message from the terminal, the MME may start the timer. The timer may be a locally configured timer in the MME].

6. Kim and Keller defines the method as claimed in claim 1, wherein transmitting by the system, the detach request with re-attach required, to the user equipment is further based on checking of IMS APN presence in Wi-Fi network [Kim, par 0036, 0101, 0102, the MME may detect whether the failure occurs in the PDN connection between the terminal and the PDN and start the timer. A method for distinguishing whether the service is requested to the terminal is as follows. First, the MME may distinguish the service by an access point name (APN). Examples of the APN include internet APN, ims APN, emergency APN, iot APN, and the like}.



9. Kim and Keller creates the system as claimed in claim 7, wherein in an event of transmission of the detach request with re-attach required to the user equipment, in absence of an IMS bearer between the user equipment and the system, said processor is further configured to: maintain, a retry count value and a predefined retry count threshold [par 0108, the MME may compare the retry count of trying the reattach by the corresponding terminal and a configuration value of the MME. As a result of the comparison, when the retry count of trying the reattach by the terminal is equal to or less than the configuration value of the MME]; and increment the retry count value upon transmitting the detach request with re-attach required, until the retry count value is less than said predefined retry count threshold [par 0109, the MME may increase the retry count of trying the reattach by the corresponding terminal by 1. In step S8A-60, the MME may set the detach type as reattach required and transmit the detach request message to the corresponding terminal].

10. Kim teaches a method for IP Multimedia Core Network Subsystem (IMS) Packet Data Network (PDN) recovery, the method comprising:[-] determining whether a user equipment fails to initiate a PDN connectivity request with an IMS Internet Access Point Name (APN) [par 0008, a method for managing a packet data network (PDN) connection of a node in a wireless communication system of the present disclosure comprises: detecting, by a node, a terminal in which a failure occurs in a PDN connection; and transmitting a detach request message to the terminal in which the failure occurs]; determining whether an IMS PDN connection between the user equipment and a system is lost[par 0043, the PDN connection failure may include a case where the PDN connection for a service requested to the terminal is not generated or the PDN connection is released after the PDN connection is established and the service requested to the terminal may not be provide a]; and in response to a determination that the user equipment fails to initiate the PDN connectivity request with the IMS APN or a determination that the IMS PDN connection between the user
equipment and the system is lost [par 0053, 0056, when the MME does not receive the PDN connection request message for the service requested to the terminal until the timer expires, the MME may determine the terminal as a management target terminal. the MME may distinguish the service according to whether to transmit an emergency. The terminal transmits whether there is the emergency together with at the time of requesting PDN connectivity], performing the steps of: transmitting, by the user equipment, to the system, one of an attach request with default APN and a PDN disconnect request with IMS APN [par 0054, 0061, 0066, First, the MME may distinguish the service by an access point name (APN). Examples of the APN include internet APN, ims APN. In step S310, when the terminal transmits the attach request to the MME, the PDN connection between the terminal and the PDN may be generated under the control of the MME. In addition, when the MME receives a PDN Disconnect Request message of the PDN connection for the service requested to the terminal in step S410]; wherein in response to said one of the attach request with default Internet APN and the PDN disconnect request with IMS APN, the system initiates a timer for a par 0061, 0066, in addition, in step S320, when the MME receives the attach request message from the terminal, the MME may Start the timer. The timer maybe a locally configured timer in the MME. In addition, when the MME receives a PDN Disconnect Request message of the PDN connection for the service requested to the terminal in step S410, the MME may start the timer], and upon expiry of said timer, the system detects the absence of a PDN connectivity request with IMS APN from a user equipment [par 0136, 0148, a method for generating the dedicated bearer in another PDN (e.g., internet PDN, etc.) connection connected to the terminal. In addition, when a voice call is terminated, the dedicated bearer may be deleted through a dedicated bearer deactivation procedure. In addition, when the failure is detected in the PDN connection, in the case where the retry count of trying the reattach by the terminal is equal to or less than the configuration value of the MME, the controller 1020 may transmit the detach request message to the corresponding terminal. Meanwhile, the controller 1020 may not transmit the detach request message}; |-] receiving, from the system at the user equipment, a detach request with re-attach required, in an event of absence of an IMS bearer between the user equipment and the system [par 0089, the MME may transmit the detach request message to the terminal. When the terminal receives the detach request message, the terminal may perform the detach procedure]; [-] transmitting, by the user equipment, a detach accept to the system, in response to said detach request [par 0012, 0089, to detach type to induce the terminal to be attached again) to induce the terminal to autonomously request the corresponding PDN connection generation again and detect terminals in which the PDN connection is not restored even though Reattach is repeated, and as a result, when the downlink traffic occurs due to no PDN connection, a problem that the downlink traffic may not be transmitted to the terminal can be solved. Then, as a detach type of the detach request message Is set to reattach required, the terminal attempts to attach to the MME again and requests the corresponding PDN connection generation]; and [-] recovering IMS PDN connection by initiating an initial attach and transmitting a PDN connectivity request with IMS PDN from the user equipment to the system [par 0141, 0145, 0146, the MME may transmit PDN connection failure occurrence information to the terminal used only for the emergency without management of the retry count. The service maybe provided to emergency terminals by the method by recovering the PDN connection in a similar method as the third embodiment even when there is no corresponding PDN. When the terminal transmits the attach request to the MME, the PDN connection between the terminal and the PDN may be generated under the control of the MME].
 	Kim fail to show wherein prior to the reception of the detach request with re-attach required at the user equipment from the system, the system checks whether voice services are provided over a Wi- Fi network and IMS APN is present in the Wi-Fi network;
 	In an analogous art Keller show wherein prior to the reception of the detach request with re-attach required at the user equipment from the system, the system checks whether voice services are provided over a Wi- Fi network and IMS APN is present in the Wi-Fi network [par 0045-0047, the UE 300 attaches to the mobile network, using one of the WLAN accesses 136 controlled by the TWAG 123. The attachment procedure may be an initial attach, in which a PDN connection for a certain APN is newly established and an IP address is assigned to the UE. The TWAG 123 may then also provide a support indication 203 to the AAA server 160. The support indication 203 may for example indicate whether IMS voice communication is supported for the UE 300 when using the WLAN access for connecting to the IMS. This indication may be provided in a homogeneous manner, i.e., with respect to all WLAN accesses 136 controlled by the TWAG 123] 
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Keller because this provides techniques which allow for efficiently controlling communication of a UE in a mobile network.

11. Claim 11 is a claim to a user equipment to carry out the method of claim 1. Therefore claim 11 is rejected under the same rationale set forth in claim 1.


4.  	Claims 2, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2019/0104425 A1) in view of Keller et al. (U.S. 2016/0165518 A1) in further view Liang et al. (U.S. Pub No. 2017/0171256 Al).

2. Kim and Keller defines the method as claimed in claim 1, further comprising determining if the user equipment is Voice over LTE (VoLTE) capable, comprising: [-] determining a usage setting of the user equipment, wherein the usage setting is one of a voice-centric and a data-centric [par 0132, On the contrary, when the measure of the third embodiment is taken and incoming VoLTE is generated to the terminal, since the application server does not delete the register of the terminal, the P-GW may receive incoming data. In addition, the P-GW transmits the incoming data to the terminal through the dedicated bearer to provide the voice service];
 	Kim and Keller fail to show [-] determining a voice domain preference of the user equipment, wherein the voice domain preference is one of an IMS Packet Switched (PS) voice only, an IMS PS voice preferred — Circuit Switched (CS) voice as secondary, a CS only, a CS voice Preferred - IMS PS voice as secondary; and [-] identifying the user equipment as VoLTE capable in an event said usage setting is the voice-centric and said voice domain preference is one of the IMS PS voice only and IMS PS voice preferred - CS voice as secondary.
 	In an analogous art Liang show [-] determining a voice domain preference of the user equipment, wherein the voice domain preference is one of an IMS PS voice only, an IMS PS voice preferred - CS voice as secondary, a CS only, a CS voice Preferred - IMS PS voice as secondary [par 0090, As shown, the information may include a UE usage setting (which may for example be set to "voice centric"), a voice domain preference (which may for example be set to IMS PS voice as a first preference, with CS voice as a secondary preference), and/or a short messaging service (SMS) preference (which may for example be set to PS)]; and [-] identifying the user equipment as VoLTE capable in an event said usage setting is the voice-centric and said voice domain preference is one of the IMS PS voice only and IMS PS voice preferred - CS voice as secondary[par 0090, As shown, the information may include a UE usage setting (which may for example be set to "voice centric"), a voice domain preference (which may for example be set to IMS PS voice as a first preference, with CS voice as a secondary preference), and/or a short messaging service (SMS) preference (which may for example be set to PS)|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Keller, and Liang because this provide systems and methods for reducing signaling overhead in conjunction with packet switched (PS) voice service registration.


8. Kim and Keller creates the system as claimed in claim 7, wherein said processor is further configured to determine if the user equipment is VoLTE capable, said determination being achieved by: determining a usage setting of the user equipment, wherein the usage setting is one of a voice-centric and a data-centric[par 0132, On the contrary, when the measure of the third embodiment is taken and incoming VoLTE is generated to the terminal, since the application server does not delete the register of the terminal, the P-GW may receive incoming data. In addition, the P-GW transmits the incoming data to the terminal through the dedicated bearer to provide the voice service];
 	Kim and Keller fail to show determining a voice domain preference of the user equipment, wherein the voice domain preference is one of an IMS Packet Switched (PS) voice only, an IMS PS voice preferred - Circuit Switched (CS) voice as secondary, a CS only and a CS voice Preferred - IMS PS voice as secondary; and identifying the user equipment as VoLTE capable in an event said usage setting is the voice-centric and said voice domain preference is one of the IMS PS voice only and the IMS PS voice preferred - CS voice as secondary.
par 0090, As shown, the information may include a UE usage setting (which may for example be set to "voice centric"), a voice domain preference (which may for example be set to IMS PS voice as a first preference, with CS voice as a secondary preference), and/or a short messaging service (SMS) preference (which may for example be set to PS)|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim, Keller, and Liang because this provide systems and methods for reducing signaling overhead in conjunction with packet switched (PS) voice service registration.

5. 	 Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Pub No. 2019/0104425 A1) in view of Keller et al. (U.S. 2016/0165518 A1) in further view of Cui et al. (U.S. Pub No. 2020/0059856 A\1).

5. Kim and Keller illustrates the method as claimed in claim 1 further comprising: [-]predicting the absence of a PDN connectivity request with IMS APN from the user equipment using; and [-] pro-actively transmitting the detach request with re-attach par 0008, 0012, detecting, by anode, a terminal in which a failure occurs in a PDN connection; and transmitting a detach request message to the terminal in which the failure occurs. According to the present disclosure, a terminal that does not generate a PDN connection for a specific service or releases the PDN connection is reattached to a network (a procedure in which the terminal is detached and reattach required is given to detach type to induce the terminal to be attached again) to induce the terminal to autonomously request the corresponding PDN connection generation again].
 	Kim fail to show automatically predicting using artificial intelligence. In an analogous art Cui show automatically predicting using artificial intelligence [par 0094, In one embodiment, the classifier(s) can be used by the artificial intelligence system to automatically determine, predict, anticipate, etc. event(s)/condition(s)|.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Kim and Cui because an artificial intelligence is used to automatically learn and perform a number of functions, e.g., performed by a system.

Response to Arguments

Thus, Kim discloses that when there is no IMS PDN connection, the dedicated bearer provides voice call service, where the voice call service is provided by generating the dedicated bearer in another PDN. However, Kim does not discuss transmitting a detach request with re- attach required in absence of the bearer. In 

The examiner respectfully Kim shows in paragraph 0152, the detach procedure according to the detach request message received from the MME. According to an embodiment of the present disclosure, as a detach type of the detach request message is set to Reattach Required, the terminal attempts to attach to the MME again and requests the corresponding PDN connection generation, the detach request is with a required re-attach.



Independent claim 1 has been amended to further distinguish the claimed subject matter from the prior art. Support for the amendments can be found at least in previously filed dependent claim 6 and page 21, 1% and 2™ paragraphs, in the as-filed specification. In particular, amended independent claim 1 further recites, “checking whether voice services are provided over a Wi-Fi network and IMS APN is present in the Wi-Fi network” and “transmitting by the system, a detach request with re-attach required, to the user equipment based on the checking in 


The applicant arguments are moot in view of newly rejected claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
				/SYED ALI/                                           Primary Examiner, Art Unit 2468